PER CURIAM.
This appeal is brought from an order revoking probation and imposing a thirty-day sentence with credit for twenty-five days already served. On a dispositive question we hold that the probationer showed that he had exhausted all reasonable means to pay the costs of supervising his probation and that it was, therefore, fundamentally unfair to revoke probation automatically without considering whether adequate alternative methods of punishment were available. § 948.06(4), Fla.Stat. (1985); Bearden v. Georgia, 461 U.S. 660, 103 S.Ct. 2064, 76 L.Ed.2d 221 (1983).
The order of revocation is reversed and the cause is remanded for further consistent proceedings.